         CASE 0:18-cv-01986-ECT-TNL Document 28 Filed 03/08/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    Nnodi H.,                                                   Case No. 18-cv-1986 (ECT/TNL)

                           Petitioner,

    v.

    Secretary of the Department of Homeland
    Security,

    William P. Barr, Attorney General of the                                    ORDER
    United States, 1

    Scott Baniecke, ICE Field Office Director,
    and

    Kurt Freitag, Freeborn County Sheriff,


                           Respondents.


    Nnodi H., 1530 Airport Road, Suite 200, Worthington, MN 56181 (pro se Petitioner);

    Ana H. Voss, Ann M. Bildtsen, and David W. Fuller, Assistant United States Attorneys,
    United States Attorney’s Office, 300 South Fourth Street, Suite 600, Minneapolis MN
    55415 (for Secretary of the Department of Homeland Security, William P. Barr, and
    Scott Baniecke); and

    David John Walker, Freeborn County Attorney’s Office, Freeborn County Government
    Center 411 South Broadway Avenue, Albert Lea, MN 56007 (for Respondent Kurt
    Freitag);




1
  William P. Barr is currently serving as Attorney General of the United States. Pursuant to Federal Rule of Civil
Procedure 25(d), he is automatically substituted as Defendant in this suit. Fed. R. Civ. P. 25(d).
      CASE 0:18-cv-01986-ECT-TNL Document 28 Filed 03/08/19 Page 2 of 5



       This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

Petitioner Nnodi H.’s Motion to Subpoena, Produce Documents, Electronically Stored

Information (ESI), or Other Tangible Items (ECF No. 10). For the reasons set forth below,

the Court will deny the motion.

 I.    FACTUAL AND PROCEDURAL BACKGROUND

       Petitioner is a native and citizen of Nigeria. (ECF No. 8, p. 2). Petitioner entered the

United States on a student visa in 2013. (Id.). He was subsequently terminated from his

program in September 2013 for failure to enroll. (Id.). Following his December 2017 arrest

on fraud charges, Immigrations and Custom Enforcement (“ICE”) commenced removal

proceedings against him. Petitioner was ultimately ordered detained, subject to a bond of

$7,500. He filed a petition for a writ of habeas corpus, challenging his detention and the

bond imposed upon him.

       Petitioner then filed a Motion for Issuance of a Subpoena, in which he seeks to

compel the production of certain materials and evidence under Federal Rules of Civil

Procedure 26 and 45. (ECF No. 10). Petitioner seeks documents and information that would

show he is not a danger to the community or flight risk, including documents from the

Dallas, Irving police department and the Fridley, Minnesota police department.

Respondents contend the motion is not proper in a proceeding for habeas corpus, nor

contemplated by the Court’s order setting forth a briefing schedule for this case.

II.    ANALYSIS

       A person detained by the government may file a writ of habeas corpus to challenge

the legality of his confinement and, if successful, obtain his release. See Preiser v.


                                              2
       CASE 0:18-cv-01986-ECT-TNL Document 28 Filed 03/08/19 Page 3 of 5



Rodriguez, 411 U.S. 475, 485 (1973). Federal courts have jurisdiction to hear habeas

challenges to the lawfulness of immigration-related detentions. 28 U.S.C. § 2241; see also

Zadvydas v. Davis, 533 U.S. 678, 687 (2001). Federal district courts may not, however,

review discretionary decisions made by the immigration authorities. Id. at 688; see also 8

U.S.C. § 1226(e).

        Federal Rule of Civil Procedure 26 permits parties in civil litigation to “obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Relevance is

“construed broadly to encompass any matter that bears on, or that reasonably could lead to

other matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund,

Inc. v. Sanders, 437 U.S. 340, 351 (1978). Fed. R. Civ. P. 26(b)(1). Federal Rule of Civil

Procedure 45 is also used by parties in civil litigation to seek documents, information, and

testimony by serving a subpoena on a third party.

        “A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to

discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997).

“Rule 6(a) [of the Rules Governing Section 2254 Cases], however, provides that “[a

petitioner] shall be entitled to invoke the processes of discovery available under the Federal

Rules of Civil Procedure if, and to the extent that, the judge in the exercise of his discretion

and for good cause shown grants leave to do so, but not otherwise.” Newton v. Kemna, 354

F.3d 776, 783 (8th Cir. 2004). 2 Thus, if the specific allegations of a petition show that the


2
 The Rules Governing Section 2254 Cases apply equally to petitions brought under Section 2241, like the case here.
Rules Governing Section 2254 Cases 1(b). See also Bowers v. U.S. Parole, Com’n, Warden, 760 F.3d 1177, 1183 n.
8 (11th Cir. 2014).


                                                        3
       CASE 0:18-cv-01986-ECT-TNL Document 28 Filed 03/08/19 Page 4 of 5



Petitioner may be entitled to relief if the facts are more fully developed, then the Court may

“provide the necessary facilities and procedures for an adequate inquiry.” Harris v. Nelson,

394 U.S. 286, 300 (1969).

         In this case, Petitioner seeks discovery regarding certain criminal files related to him

and audio copies of his previous bond hearings, which he argues are relevant to this

proceeding because they are necessary to show he is not a danger to the community or a

flight risk. The information that Petitioner seeks could very well be relevant to a renewed

bond hearing before an Immigration Judge. But this Court has no jurisdiction to review

decisions that are left to the discretion of the Attorney General. Zadvydas, 533 U.S. at 687.

Any evidence as to whether Petitioner is a flight risk or a danger to the community would

go to factual findings that the IJ would need to make in the bond hearing. Those findings

constitute the type of discretionary decisions that are not subject to review by this Court. 8

U.S.C. § 1226(e). Petitioner provides no reason explaining why the information he seeks

is necessary for him to seek habeas relief. 3

         The Court will therefore deny Petitioner’s motion. Nothing in this decision, of

course, should be taken to prohibit Petitioner from seeking any discovery that may be

permitted in immigration court that he believes is relevant to his removal proceedings.




3
  Petitioner also notes that he is entitled to his entry document and other documents regrading his admission and
presence in the United States so that he may meet his burden of proof in a removal proceeding. (ECF No. 10, p. 3);
see also 8 U.S.C. § 1229a(c)(2)(B). But that issue relates to his removal proceedings and federal courts of appeals are
the “sole and exclusive means for judicial review of an order of removal.” 8 U.S.C. § 1252(a)(5).


                                                          4
       CASE 0:18-cv-01986-ECT-TNL Document 28 Filed 03/08/19 Page 5 of 5



III.   CONCLUSION

       Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED that Petitioner Nnodi H.’s Motion to Subpoena, Produce

Documents, Electronically Stored Information (ESI), or Other Tangible Items (ECF No.

10) is DENIED.



Date: March 8, 2019                                 s/ Tony N. Leung
                                             Tony N. Leung
                                             United States Magistrate Judge
                                             District of Minnesota

                                             Nnodi H. v. Secretary of the Department
                                             of Homeland Security, et al.

                                             Case No. 18-cv-1986 (ECT/TNL)




                                         5
